Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al 9660397.
	Islam et al (Figure 12) discloses an end cover with planar surface 111 having first through holes 115-2,3,4, wherein each second component 95-3 passes through a respective one of the first through holes.  Since Islam et al discloses the claimed structure, it is deemed to be a base station antenna.  Support 107 directly overlies end plate 111.
Claims 1-6 and 8-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the first component including an inner contact and the second component including an outer contact and being devoid of an inner contact; in combination with the rest of the subject matter of the respective base claim.
 Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.  Support 107 and end plate 111 of Islam et al admittedly overlie each other.  Applicant appears to assume that “directly overlie” has the same meaning as “directly engage”.  The Examiner disagrees.  The Examiner is of the opinion that while 107 and 111 do not directly engage, they do directly overlie one another, thus meeting the claim limitation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833